Citation Nr: 0844305	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for right ankle 
disability.

5.  Entitlement to service connection for left ankle 
disability.

6.  Entitlement to service connection for numbness in both 
feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to March 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Notably, the veteran initiated an appeal with respect to the 
RO's February 2006 denials of service connection for 
disability involving the left shoulder, right knee, left 
knee, right ankle, left ankle, headaches, numbness of both 
feet, recurrent chest pain and endometriosis/pelvic 
inflammatory disease (PID).  The RO issued a Statement of the 
Case (SOC) on these issues in May 2006.  In a VA Form 9 
filing received in February 2007, the veteran limited her 
appeal to the claims listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service medical records (SMRs) reflect her 
treatment for the following conditions:

left ankle tendonitis in March 1994;
low back pain radiating into her legs in August 
1994 and March 1995;
left ankle sprain in January 1996; 
retropatellar pain syndrome (RPPS) of the left 
knee, of two months duration, in November 1998;
RPPS of both knees and left ankle pain in January 
1999;
RPPS of the left knee in February 1999; 
left ankle strain in January 2000;
right ankle tendonitis/strain in February and 
March 2000; and
chronic left shoulder pain from January through 
March 2004.

The veteran alleges persistent or recurrent symptoms of 
disability of the left shoulder, knees, ankles and feet.  Her 
post-service medical records reflect assessments of arthritis 
of the knees and possible tendon tear in the left shoulder 
(incorrectly reported as the right shoulder).

It is important to note that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  However, in light of the 
documented treatment for her claimed disorders in service and 
her report of persistent or recurrent symptoms of disability 
since service, the Board finds that the low threshold for 
providing the veteran a VA medical examination to ascertain 
the nature and probable etiologies of her claimed 
disabilities have been met.  McClendon v. Nicholson, 20 Vet. 
App. 79, 85 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any current private or VA clinical 
records of treatment for disability involving 
the left shoulder, knees, ankles and feet, 
including any available treatment records 
from Scott & White.

2.  Upon completion of the above, schedule 
the veteran for an appropriate VA examination 
to determine the nature and probable etiology 
of the claimed disabilities involving the 
left shoulder, knees, ankles and feet.  The 
claims folder should be made available to the 
examiner for review.  All appropriate tests 
and studies should be accomplished and all 
clinical findings should be reported in 
detail.

Based on the examination and review of the 
record, the examiner should identify all 
current disorders of the: (1) left shoulder; 
(2) the right knee; (3) the left knee; (4) 
the right ankle; (5) the left ankle; (6) the 
right foot and the left foot present (do all 
alleged disabilities currently exist?) and 
offer an opinion as to whether it is at least 
as likely as not (i.e., there is at least a 
50 percent probability) that any currently 
diagnosed disability at issue first 
manifested in service or is the result of 
injury or disease incurred or aggravated 
during active duty service from May 1993 to 
March 2004.

The examiner is requested (but not required) 
to discuss the significance of the veteran's 
SMRs showing treatment for left ankle 
tendonitis in March 1994; low back pain 
radiating into the legs in August 1994 and 
March 1995; left ankle sprain in January 
1996; RPPS of the left knee, of two months 
duration, in November 1998; RPPS of both 
knees and left ankle pain in January 1999; 
RPPS of the left knee in February 1999; left 
ankle strain in January 2000; right ankle 
tendonitis/strain in February and March 2000; 
and chronic left shoulder pain from January 
through March 2004.

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  


3.  Upon completion of the above, 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, provide the 
veteran and her representative a supplemental 
statement of the case (SSOC) and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

